         Case 1:20-cv-03036-AJN Document 42 Filed 07/30/21 Page 1 of 1




UNITED STATES DISTRICT COURT                                                                
SOUTHERN DISTRICT OF NEW YORK


 Chad Bell,

                       Plaintiff,
                                                                              20-cv-3036 (AJN)
                –v–
                                                                                   ORDER
 Schindler Elevator Corporation,

                       Defendant.



ALISON J. NATHAN, District Judge:

       Defendant and Cross-Defendant Kone Inc. moved for judgment on the pleadings on the

claims and cross-claims against it. On December 23, 2020, the Court entered a stipulation of

voluntary dismissal signed by all parties dismissing all claims against Kone, including both the

Plaintiff’s claims and Cross-Claimant’s cross-claims. See Dkt. No. 33. Kone’s motion for

judgment on the pleadings (Dkt. No. 22) and its letter motion for oral argument on that motion

(Dkt. No. 29) are thus DENIED as moot.

       This resolves Docket Numbers 22 and 29.


       SO ORDERED.


Dated: July 30, 2021                              __________________________________
       New York, New York                                  ALISON J. NATHAN
                                                         United States District Judge
